                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

                                              )
    Akiliou Smith,                                    Civil Action No.: 2:16-655-BHH
                                              )
                                   Plaintiff, )
                                              )
                                              )
                      vs.                                OPINION AND ORDER
                                              )
                                              )
    The Charleston County Sheriff’s
                                              )
    Office, James L. Jacko, Donald
                                              )
    Stanley, John Wiedemann, Zach
                                              )
    Lindsay, Matthew Wean in their
    respective individual capacities,         )
                                              )
                              Defendants. )
     ______________________________ )

         On December 20, 2016, Plaintiff Akiliou Smith (“Plaintiff”) filed his amended

complaint in this 42 U.S.C. § 1983 action alleging that Defendants James L. Jacko

(“Jacko”), Donald Stanley (“Stanley”), John Wiedemann (“Wiedemann”), Zach Lindsay

(“Lindsay”), Mathew Wean (“Wean”) (collectively “Individual Defendants”), and the

Charleston County Sheriff’s Office (“CCSO”) violated his Fourth Amendment rights

during a search of his home and seizure of his person. (ECF No. 32.) Plaintiff also

brought related state claims for false imprisonment, invasion of privacy, trespass, and

negligence. (Id.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) D.S.C., this matter was referred to United States Magistrate Judge

Bristow Marchant, for consideration of pretrial matters. The Magistrate Judge prepared a

thorough Report and Recommendation (“Report”) which recommends that Defendants’

motion for summary judgment (ECF No. 60) be granted in part and denied in part. (ECF



                                                  1
No. 70.) Defendants and Plaintiff filed timely objections to the Report. (ECF Nos. 71 &

72.) Additionally, the parties filed replies to one another’s objections. (ECF Nos. 73 &

74.) For the reasons set forth herein, the Court adopts the Report.

                       BACKGROUND AND PROCEDURAL HISTORY

        The Report sets forth in detail the relevant facts (see ECF No. 70 at 2–7) and

standards of law, and the Court incorporates them herein, summarizing below only in

relevant part.1 On December 7, 2015, a woman named Ms. Foggy called 911 to report

that she found an unknown man in her house. Ms. Foggy provided a description of the

intruder, a black male, including his appearance, his height and weight, and the clothes

he was wearing. Defendant Jacko, along with another sheriff’s deputy who is not listed

as a defendant, responded to the call and interviewed Ms. Foggy at her home. Ms.

Foggy gave her description of the intruder to Jacko during the interview. A K-9 officer

was requested, whereupon Defendant Lindsay responded to the scene with his police

dog. After being provided with a description of the suspect, Lindsay and the K-9 began

canvassing the area where the suspect was last seen with several other officers.

        Lindsay and the K-9 came upon Plaintiff who was standing in his driveway

smoking a cigarette. Lindsay testified that his dog went into alert status and he saw

someone out of the corner of his eye “essentially lurch behind a vehicle,” gave him

reasonable suspicion that something was “going on.” Lindsay further testified that he

directed his flashlight toward the subject and yelled “show me your hands,” at which

point the subject ran from behind the vehicle toward the house.

                                                                 
1
   As always, the Court says only what is necessary to address the parties’ objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; comprehensive
recitation of law and fact exist there.
                                                    2
       Plaintiff testified that he was standing in his driveway finishing a cigarette when he

noticed a man with a dog. Plaintiff stated that he is not fond of dogs and the dog he

observed was big. Plaintiff further testified that he could not tell who the man was

because it was dark, but when they noticed each other the man said “Hey, you, come

here.” Plaintiff further stated that he never heard Lindsay say he was a sheriff’s officer.

Plaintiff explained that because the man started running toward him, he did not respond

to the individual’s statement but ran into his house.

       Lindsay proceeded to the house and began to “pound” on the door. Plaintiff and

his family, who were in the house, were distraught, and some of the family began crying

as the individual grabbed the door handle and tried to open it. Lindsay and Jacko both

testified that they identified themselves as members of the Charleston County Sheriff’s

Office, but no one answered the door. Plaintiff called 911 to report that a man with a dog

had just run at him in his yard. While he was on the phone with the 911 operator, he

could hear knocking on the door and someone yelling outside. Plaintiff was not sure what

the people at the door were saying, but his wife told them “don’t come in here.”

       Plaintiff’s mother-in-law, Tonya Davis (“Davis”) was in the house during the

incident, and testified that someone was banging on the door and screaming various

profanities, such as “open the f****** door.” Ms. Davis stated that when the individual

yelled that they were the “f****** police,” and she asked what they wanted, they asserted

that she had let a fugitive into her house. Ms. Davis told them she was not opening her

door for them because Plaintiff said he did not know who they were, she did not know

who they were, and she did not know what they might do based on the way they were



                                             3
“carrying on and cursing out there.” Ms. Davis further testified that she was afraid as a

result of their behavior.

       Another individual in the house, Dominique Smith (“Smith”), testified that the

individuals outside the house were yelling “open the f****** door” and saying they were

going to “kick this s*** down.” Ms. Smith stated that when she asked the individuals who

they were, they identified themselves as the police. She further testified that when she

asked “what is wrong? What is the problem . . . I have my kids in here,” they responded

“open it up” and threatened to “kick this mother-f***** down.” Ms. Smith, having “never

experienced anything like this,” said she did not believe the individuals were actually

police, and refused to open the door because she was afraid.

       It is undisputed that Plaintiff lived at the residence, that he was not the intruder

who had been at Ms. Foggy’s house, and that other than being an African-American

male he did not fit the description of the intruder that Ms. Foggy provided, with respect to

height, weight, or his clothing.

       When the residents of the house would not open the door, Lindsay testified that

he kicked the door once in an attempt to kick it in, and then Jacko “kicked the door in

maybe twice, and the door kicked in.” The deputies entered the house into a room full of

a least five people, most of whom were upset and crying or yelling at them. Jacko stated

that the individuals made it clear that the deputies were not welcome and that they

wanted the deputies to leave. Jacko also conceded that by this point it was clear that

Plaintiff was not an intruder in the residence, and that any exigency that had previously

existed had expired.



                                             4
      Nevertheless, Lindsay and Jacko persisted in their efforts to speak with Plaintiff.

Instead of leaving, Jacko demanded to know where Plaintiff was, saying “we need to

speak to him.” Plaintiff was located in the house and initially refused to go with the

deputies, so Jacko “grabbed his wrist.” Jacko testified that Plaintiff “pulled away from me

and so I grabbed it again, and that is when the Defendant Deputy Wean came in and

helped me handcuff [Plaintiff].” Jacko stated that Plaintiff was “passively” resisting the

officers’ verbal commands to go outside, but that once Deputy Wiedemann aimed his

taser at Plaintiff and said “you are going to come outside,” Plaintiff complied. Once

outside, the group was met by Defendant Stanley, a Lieutenant, who had since arrived

on the scene. Plaintiff was held until Ms. Foggy was brought to the scene and confirmed

that Plaintiff was not the intruder who had been in her home, at which point Plaintiff was

released.

      On May 18, 2018, Defendants moved for summary judgment pursuant to Rule 56

of the Federal Rules of Civil Procedure. (ECF No. 60.) Plaintiff responded (ECF No. 62)

and Defendants replied (ECF No. 64) in turn. After consideration of all the relevant

briefing and detailed analysis of the record, the Magistrate Judge issued a Report

recommending that Defendants’ motion for summary judgment be granted in part and

denied in part. (ECF No. 70.) Specifically, the Magistrate Judge concluded that the

motion for summary judgment with respect to Plaintiff’s federal claims asserted pursuant

to 42 U.S.C. § 1983 (Counts 1–3) should be denied, but that Defendant Stanley should

be dismissed as a party on Plaintiff’s illegal search claim and that Defendants Stanley

and Lindsay should be dismissed as parties on Plaintiff’s excessive force claim. (Id. at 13



                                            5
n.7, 17 n.9, 22.) The Magistrate Judge further found that the CCSO’s motion for

summary judgment with respect to Plaintiff’s state law claims should be granted, and

those claims should be dismissed without prejudice. (Id. at 22.) Finally, because the

CCSO is only named as a Defendant in the state law causes of action, the Magistrate

Judge concluded that the CCSO should be dismissed as a party in this case. (Id.) The

Court has reviewed the objections (ECF Nos. 71 & 72) to the Report and finds them to

be without merit. Therefore, the Court will enter judgment accordingly.

                                STANDARD OF REVIEW

      The Magistrate Judge makes only a recommendation to the district court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the district court. Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of those portions of

the Report to which specific objection is made, and the court may accept, reject, or

modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de novo

review when a party makes only “general and conclusory objections that do not direct the

court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a timely filed,

specific objection, the Magistrate Judge’s conclusions are reviewed only for clear error.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).




                                            6
                                       DISCUSSION

       A. Bystander Liability

       Defendants object by arguing that Plaintiff did not specifically plead bystander

liability in the amended complaint, and “There is no language in the Amended Complaint

that can be construed as alleging bystander liability.” (ECF No. 71 at 1–2.)

       First, with respect to Defendant Wiedemann, Defendants cite footnote 8 in the

Report, which states, inter alia, “[T]he undersigned does not find that Wiedemann’s mere

drawing of his taser by itself would amount to an excessive use of force.” (See ECF No.

70 at 17 n.8 (citations omitted).) Defendants argue that Wiedemann should have been

recommended for summary judgment on the excessive force claim because his only

involvement was in verbally speaking to Plaintiff and drawing his taser, he did not

actually touch Plaintiff. (ECF No. 71 at 2.)

       The Court disagrees, and overrules the objection. The Magistrate Judge correctly

noted that it is not excessive force per se for a police officer to draw a taser and point it

at an unarmed suspect. However, as with all allegations of excessive force, it is a

question of what was reasonable under the circumstances. The Court finds that there is

a genuine issue of material fact as to whether Wiedemann pointing his taser at Plaintiff in

order to compel him to submit to being handcuffed was reasonable under the specific

circumstances presented here.

       Second, with respect to Defendant Lindsay, Defendants argue that he should be

granted summary judgment as to the unlawful search claim because he never crossed

the threshold of the residence, “did not perform any search of the residence[,] and did



                                               7
not do anything to look for [Plaintiff] inside the residence.” (Id. at 2–3.) This argument

represents an unduly narrow view of Lindsay’s involvement in the search. Lindsay

testified that he attempted to kick in Plaintiff’s door, but was unsuccessful, so he ordered

Defendant Jacko to kick in the door. Lindsay was unquestionably part of law

enforcement’s breach of Plaintiff’s home without a warrant, and genuine issues of

material fact remain as to whether the totality of the search was unconstitutional.

Accordingly, the Court overrules this objection.

       Third, Defendants object to the absence of a recommendation for summary

judgment in favor of Defendants Wiedemann and Wean with respect to the unlawful

search claim. Defendants argue that Wiedemann and Wean “were not called to assist

until after Jacko had entered and did not arrive until Plaintiff had already entered the

kitchen and confronted Deputy Jacko. Neither Wean nor Wiedemann participated in any

kind of search inside the house.” (ECF No. 71 at 3.) Again, Defendants artificially narrow

the scope of the claim. The “search” that Plaintiff is challenging was the entry, by law

enforcement, into Plaintiff’s home in search of his person. The Court finds that genuine

issues of material fact remain as to whether Wiedemann and Wean participated in an

unconstitutional search for Plaintiff inside his own home, and the objection is overruled.

       Fourth, Defendants object by arguing that because Defendant Jacko was the one

who laid hands on Plaintiff, by grabbing his arm and placing handcuffs on him, that

Defendants Lindsay, Wiedemann, Wean, and Stanley are all entitled to summary

judgment on the unlawful seizure claim. (ECF No. 71 at 3–4.) However, the facts viewed

in the light most favorable to Plaintiff reveal that Lindsay, Wiedemann, and Wean were



                                             8
all instrumental parts of a chain of events that led to Plaintiff’s seizure. Lindsay was the

first to interact with Plaintiff and chased him into his home. (Lindsay Dep. p. 61–63.)  He

directed Jacko to kick the door in (id. at 77) and Wean to assist Jacko with the seizure of

Plaintiff. (Wean Dep. p. 51.) Jacko testified that Wean helped him handcuff Plaintiff.

(Jacko Dep. p. 58.) He further testified that Wiedmann pointed a taser at Plaintiff while

he and Wean handcuffed Plaintiff, and that Wiedmann told Plaintiff, “Don’t move or

you’re going to be tased.” (Id. p. 61–62.) Therefore, with respect to Defendants Lindsay,

Wiedemann, and Wean, the objection is overruled.

       Plaintiff does not oppose the dismissal of Defendant Stanley from this action. In

his reply to Defendants’ objections, Plaintiff notes, “Lieutenant Stanley arrived at the

scene after Plaintiff was already handcuffed, removed from his home, and taken to the

street. . . . Lieutenant Stanley ordered Defendants to release Plaintiff after Ms. Foggy

informed Defendants he was not the suspect.” (ECF No. 73 at 2 n.1.) Indeed, given that

the Magistrate Judge specifically recommended that Defendant Stanley should be

dismissed as a party on Plaintiff’s illegal search claim and excessive force claim (see

ECF No. 70 at 13 n.7, 17 n.9), it seems as though it may have been mere oversight not

to also recommend that he be dismissed from the seizure claim. In any event, given that

Plaintiff does not oppose such dismissal, Defendant Stanley is hereby dismissed from

this action.

       B. Qualified Immunity As To Defendants Wiedemann and Wean

       Defendants object to the Report’s findings regarding qualified immunity, arguing

that Defendants Wiedemann and Wean are entitled to qualified immunity on the unlawful



                                             9
seizure and excessive force claims because they were only present in Plaintiff’s

residence as a result of a call for help from a fellow law enforcement officer. (ECF No. 71

at 4.) Defendants assert that, when judged from the perspective of a reasonable officer

on the scene, rather than with the 20/20 vision of hindsight, Wiedeman and Wean “were

within their rights to assist Jacko, detain the Plaintiff[,] and to use ‘some degree of

physical coercion’ to effect the detainer.” (Id. at 5–6 (quoting Graham v. Connor, 490

U.S. 386, 396 (1989)).)

       However, the Court finds that Defendants erroneously construe the facts in a light

favorable to their own position when they argue that Plaintiff was “actively resisting and

struggling with Deputy Jacko” as Wiedemann and Wean entered the residence, and

therefore could reasonably be characterized as posing a danger or threat to the deputies

on scene or to bystanders. (See ECF No. 71 at 6.) The facts of the case, when

construed in the light most favorable to Plaintiff demonstrate that Defendants kicked in

Plaintiff’s door, intruded into the privacy of his home, pointed a taser at him, put him in

handcuffs, and forcibly removed him from his home against his will in the presence of his

wife and children. It is undisputed that Plaintiff committed no crime, and posed no danger

to anyone in his own home. Defendants’ assertion that Wiedemann and Wean are

entitled to qualified immunity because they were simply acting as backup for Lindsay and

Jacko is of no moment. The Court finds that genuine issues of material fact remain as to

whether Defendants, including Wiedemann and Wean, were justified in the warrantless

search of Plaintiff’s residence and/or with Plaintiff’s seizure. As the Magistrate Judge

rightly noted, “[I]t was certainly clearly established at the time of the incident at issue in



                                             10
this lawsuit that law enforcement officers must have a reasonable basis to justify even an

investigatory detention, and that they are not justified in conducting a warrantless search

of a residence or seizure of a person absent exigent circumstances.” (ECF No. 70 at 19

(citing Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006)).) The Court agrees with

the Magistrate Judge’s sound analysis and conclusions on the qualified immunity issue

and overrules Defendants objections.

       C. Report’s Section I “Unlawful Seizure”

       Plaintiff objects to the Report “to the extent that it agrees, if at all, with the

Defendants that their seizure of Mr. Smith constituted a ‘stop and frisk,’ as contemplated

by Terry v. Ohio, 392 U.S. 1 (1968).” (ECF No. 72 at 2.) Plaintiff further states that he

“objects to the [Report] not specifically finding that the evidence establishes that

Defendants placed Mr. Smith under arrest such that their conduct must be analyzed as

to whether probable cause existed for Defendants to arrest him.” (Id.)

       With respect, the undersigned does not read the Report as making an affirmative

finding that Defendants’ seizure of Plaintiff constituted a “stop and frisk” detention as

opposed to an arrest. Rather, the Magistrate Judge reasoned that, “[e]ven under [the

reasonable, articulable suspicion] standard, . . . which is a less demanding standard than

probable cause,” Defendants still failed to satisfy their burden to show that summary

judgment is appropriate. (See ECF No. 70 at 10.) The Magistrate Judge stated, “Here,

considered in the light most favorable to the Plaintiff, the evidence presented is sufficient

to create a genuine issue of fact as to whether the Sheriff’s Deputies had any such

reasonable suspicion to justify Plaintiff’s seizure and detention in this case, no matter



                                             11
how brief.” (Id. (noting that Defendants contend Plaintiff was held in “investigative

detention” for approximately eleven minutes before being released).) The Court notes

that Plaintiff filed no cross-motion for summary judgment seeking to establish that he

was subject to an unconstitutional arrest as a matter of law. The Report evinces no error

on this point and Plaintiff’s objection is overruled.

       D. Report’s Section I “Excessive Force”

       Plaintiff further objects to the section of the Report that discusses the excessive

force claim and “seeks to clarify the [Report] that any force used when an officer is not

entitled to arrest or detain a suspect violates the Fourth Amendment, to include the

drawing of a taser.” (ECF No. 72 at 6.) Plaintiff argues that “an issue for the jury exists as

to whether Defendant Wiedemann’s drawing of his taser at Mr. Smith amounts to

excessive force.” (Id.)

       This objection appears to construe the Magistrate Judge’s discussion of case law

pertaining to drawing and pointing a taser as an affirmative finding that Wiedemann’s

actions did not constitute excessive force in this case. However, the Magistrate Judge’s

discussion of this point, in a footnote, must be taken in context:

       Plaintiff [in his response in opposition to the motion for summary judgment,]
       also argues that Wiedemann’s drawing of his taser, even if not used,
       further argues against granting summary judgment under the facts
       presented here. Cf. Amuels v. Nutter, No. 15-665, 2016 WL 1572933, at
       *2-3 (E.D. Va. April 18, 2016) [Noting Fourth Amendment Excessive Force
       Claim based on the pointing of a firearm may be viable under some
       circumstances]; see also Gunsay v. Mozayeni, No. 16-1131, 2017 WL
       2684015, at *4-5 (4th Cir. June 21, 2017) [Discussing excessive force
       involving the pointing of a firearm]; Cook v. Holmes, No. 16-17, 2016 WL
       6561458, at *4 (W.D. Va. Nov. 3, 2016) [same]; Robinson v. Solano
       County, 278 F.3d 1007, 1015 (9th Cir. 2002) [Finding that pointing a gun at
       the head of an apparently unarmed man was actionable as excessive force
       under the facts of that case]; Bellotte v. Edwards, No. 08-94, 2009 WL

                                              12
       10675028 at *5 (N.D.W. Va. Feb. 2, 2009). However, the undersigned does
       not find that Wiedemann’s mere drawing of his taser by itself would amount
       to an excessive use of force. Cf. Matthews v. Oebus, No. 14-6003, 2018
       WL 1378178 at *4 (N.D. Ill. Mar. 19, 2018) [Pointing of taser, in and of
       itself, did not give rise to a claim of excessive force]; Noe v. W. Virginia,
       No. 10-38, 2010 WL 3025561 at *7 (N.D.W. Va. July 29, 2010) [same];
       Wallace v. Poulos, No. 08-0251, 2009 WL 3216622 at *11 (N.D.N.Y. Mar.
       4, 2016) [same]; Guilford v. Frost, 269 F. Supp. 3d 816, 829 (W.D. Mich.
       2017) [Sixth Circuit has never held pointing a taser, as opposed to
       discharging it, constitutes excessive force].

(ECF No. 70 at 16–17 n.8 (emphasis added).) The Court finds no error in the Magistrate

Judge’s discussion of these precepts. The Report analyzed Defendants’ motion for

summary judgment, and consistently found that genuine issues of material fact remained

as to all questions of Fourth-Amendment consequence. The Magistrate Judge made no

affirmative finding that Defendant Wiedemann’s use of his taser was reasonable under

the circumstances, nor would the Magistrate Judge have been right to do so given the

procedural context. Accordingly, Plaintiff’s objection is overruled.

                                      CONCLUSION

       After careful consideration of the relevant filings and the record, the Court finds

that Plaintiff’s and Defendants’ objections are without merit and the Magistrate Judge’s

conclusions are correct. Accordingly, for the reasons stated above and by the Magistrate

Judge, the Court overrules the objections, adopts the Report, and incorporates it by

specific reference herein. It is therefore ORDERED that Defendant’s motion for summary

judgment (ECF No. 60) is GRANTED in part and DENIED in part. All state law claims

(Counts 4–7) are DISMISSED without prejudice, and Defendants Charleston County

Sheriff’s Office and Donald Stanley are DISMISSED as party defendants from this

action. Moreover, Defendant Lindsay is DISMISSED as a party on Plaintiff’s excessive


                                             13
force claim only.

       IT IS SO ORDERED.

                             /s/Bruce Howe Hendricks
                             United States District Judge

March 22, 2019
Charleston, South Carolina




                               14
